Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-25935 THE RIDGEWOOD POWER GROWTH FUND (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3495594 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1314 King Street, Wilmington, DE (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of October 31, 2010, there were 658.2067 Investor Shares outstanding. Table of Contents FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Reserved 12 Item 5. Other Information 12 Item 6. Exhibits 13 SIGNATURES 14 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS THE RIDGEWOOD POWER GROWTH FUND CONDENSED CONSOLIDATED STATEMENT OF NET ASSETS AT SEPTEMBER 30, 2010 (Liquidation Basis) AND CONDENSED CONSOLIDATED BALANCE SHEET AT DECEMBER 31, 2009 (Going Concern Basis) (in thousands, except share data) September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Notes receivable - Assets related to discontinued operations - Due from affiliates - Prepaid expenses and other current assets 90 Total assets $ $ LIABILITIES AND EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Other liabilities - Liabilities relating to discontinued operations - Due to affiliates Total liabilities $ Commitments and contingencies Equity (deficit): Investor Shareholders’ equity (658.2067 Investor Shares issued and outstanding) Managing Shareholder’s accumulated deficit (1 management share issued and outstanding) ) Total Growth Fund shareholders’ equity Noncontrolling interest in subsidiary Total equity Total liabilities and equity $ Net assets in liquidation $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents THE RIDGEWOOD POWER GROWTH FUND CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS FOR THE PERIOD FROM MARCH 3, 2, 2010 (Liquidation Basis) (unaudited, in thousands, except per share data) Shareholders’ equity at March 2, 2010 $ Estimated future management fees to Managing Shareholder ) Estimated liquidation accruals ) Net assets in liquidation at March 31, 2010 Distribution to shareholders ) Estimated Special Litigation Committee expenses ) Net assets in liquidation at June 30, 2010 Adjustment to estimated future management fees to be incurred during liquidation ) Adjustment to estimated liquidation accruals 98 Adjustment to estimated Special Litigation Committee expenses ) Net assets in liquidation at September 30, 2010 $ Distributions per Investor Share during nine months ended September 30, 2010 $ Distributions per Investor Share during three months ended September 30, 2010 - The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents THE RIDGEWOOD POWER GROWTH FUND CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Going Concern Basis) (unaudited, in thousands, except per share data) Period from January 1, 2010 to March 2, 2010 Nine Months Ended September 30, 2009 Three Months Ended September 30, 2009 Operating expenses: General and administrative expenses $ $ $ Management fee to Managing Shareholder Total operating expenses Loss from operations ) ) ) Other income (expense): Interest income 6 - - Interest expense ) ) ) Other (expense) income, net - ) 60 Total other (expense) income, net ) ) 15 Loss from continuing operations ) ) ) Income (loss) from discontinued operations, net of income tax (see Note 3) NEH (including related loss on disposal) US Hydro - ) Net (loss) income ) ) Net earnings attributable to noncontrolling interest ) ) ) Net loss attributable to Growth Fund $ ) $ ) $ ) Amount attributable to Growth Fund shareholders - Net (loss) income: Continuing operations $ ) $ ) $ ) Discontinued operations $ ) $ ) $ ) Managing Shareholder - Net (loss) income: Continuing operations $
